Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         November 28, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 48821-3-II

                                Respondent,                    UNPUBLISHED OPINION

         v.

 ADAM C. DIAZ,

                                Appellant.

       BJORGEN, C.J. — In his first trial, Adam Diaz was convicted of a number of charges, but

the jury could not reach a verdict on the charge of first degree possession of stolen property and

the court declared a mistrial. He was subsequently tried and convicted of second degree

possession of stolen property. Diaz appeals that conviction, arguing that his second trial

subjected him to double jeopardy because the superior court abused its discretion by declaring

the first trial a mistrial and discharging the jury. He also asks that we waive his appellate costs if

the State prevails.

       We hold that Diaz’s second trial did not subject him to double jeopardy, and we affirm

his conviction. Diaz may challenge appellate costs under RAP 14.2 if the State files a cost bill.

                                               FACTS

       The State charged Diaz with one count of first degree possession of stolen property and a
No. 48821-3-II


number of other counts. On July 23, 2015, the State and defense counsel appeared in superior

court for voir dire. At its conclusion, 12 jurors and 2 alternates were empaneled.

       On July 29, the State began presenting its case. Later that afternoon, the court excused

juror number 8 due to a conflict and seated juror number 13, one of the alternates. On the

following day of trial, August 3, the court excused juror number 12 and seated juror number 14,

the second alternate. At 11:34 a.m., on August 3, the jury began deliberating. Apart from an

hour break for lunch, the jury deliberated continuously until about 4:00 p.m.

       On August 4, the jury resumed its deliberations at about 8:50 a.m. The jury deliberated

throughout the day, except between 9:30 a.m. and 10:50 a.m., and between roughly 12:00 p.m.

and 1:05 p.m. At 4:05 p.m., the presiding juror sent a message to the court indicating that the

jury had “reached a verdict on five counts, but are at a stalemate on one.” Verbatim Report of

Proceeding (VRP) (Aug. 4, 2015) at 19. The court then asked each juror whether there is “a

reasonable possibility of the jury reaching a verdict on the remaining count in a reasonable

amount of time,” and each answered, “No.”1 VRP (Aug. 4, 2015) at 19-20.

       After sending the jury to the jury room and questioning counsel, the trial court

determined that trial testimony had taken about a day and a half and that between 18 and 22

exhibits had been admitted. The court then asked whether there was a motion, and the following

exchange ensued:

               [State]: Not by the State, Your Honor.




1
 The transcript indicates that juror 13 had “[n]o response,” which was likely the result of the
substitution of juror 8 with the first alternate, juror 13. VRP (Aug. 4, 2015) at 20.

                                                 2
No. 48821-3-II


             [Defense]: One moment your Honor. (Pause.)
             Your Honor, I would – initially, I was going to ask the Court to have them
      – see if they can work it out, come back tomorrow morning. I’m still of that
      mindset. I’m a little bit concerned that after polling them, none of them believe
      they can reach a verdict in a reasonable amount of time. I would still move that we
      come back in the morning, maybe give them another crack at it, and see where we
      stand. I don’t know what the State’s position is.

               [Court]: Mr. Harlass.

              [State]: Your Honor, I realize they’ve been deliberating for about as long
      as the testimony took to put on. They got this case about 11:30 yesterday, and I
      don’t know if they did deliberate at all yesterday morning, or whether they started
      at 1:30. So they’ve had it about a day-and-a-half.
              I’m not opposed to having them come back after this evening, coming back
      tomorrow morning to try to figure it out, but at the same time, I do understand all
      12 of them said “no.”

              [Court]: Okay. Thanks.
              I’m going to take a brief recess and think about it. I am concerned that there
      is no reasonable probability of them reaching a verdict on that last count. They
      seem really frustrated and tired, and the little bit I know about this case is it’s a
      pretty straightforward case.

               ....

      [Recess taken]

               ....

              [Court]: I’ve polled the jury, and I believe that the jury is hopelessly
      deadlocked, and I don’t believe, based on their representation, that they’re going to
      be able to reach a verdict on the one additional count. They’ve reached a verdict
      on five counts, so they have, I believe, fleshed through the evidence thoroughly.
              So at this time, I’m going to ask – I’ll hear from Counsel, But I’m going to
      ask the presiding juror to complete the verdict forms, and then we’ll bring them
      back into court to deliver their verdicts.

               [State]: And the State understands the Court’s ruling, and I’ll defer to the
      Court.




                                                3
No. 48821-3-II


               [Defense]: We understand the Court’s ruling, Your Honor. We’ve talked
       about it.

VRP (Aug. 4, 2015) at 21-24.

       The jury found Diaz guilty of two counts of first degree criminal trespass, one count of

first degree driving while license suspended or revoked, and one count of failure to have an

ignition interlock device. The jury found Diaz not guilty with regard to one count of first degree

criminal trespass and could not reach a verdict on the count of first degree possession of stolen

property. The trial court declared a mistrial as to the first degree possession of stolen property

count. Neither party objected to the court’s declaration of a mistrial, although during the

colloquy before the court declared a mistrial, set out above, Diaz’s counsel asked that jury

deliberations continue the following morning.

       Diaz appealed his first degree criminal trespass convictions to this court, and we affirmed

them. State v. Diaz, noted at 196 Wash. App. 1054 (2016) (unpublished),

http://www.courts.wa.gov/opinions/pdf/480794.pdf.

       On February 2, 2016, the State filed a second amended information, charging Diaz with

second degree possession of stolen property rather than first degree. The State retried Diaz, and

a jury found him guilty of second degree possession of stolen property.

       Diaz appeals that conviction.

                                             ANALYSIS

           I. JURY DEADLOCK, DECLARATION OF A MISTRIAL, AND DOUBLE JEOPARDY

       Diaz argues that his second trial, on the charge of second degree possession of stolen

property, violated his constitutional right to be free from double jeopardy. He contends that the

trial court abused its discretion at the first trial by determining that the jury would be unable to

                                                  4
No. 48821-3-II


reach a verdict within a reasonable amount of time and by ruling that a mistrial was manifestly

necessary. We disagree.

A.     Legal Principles and Standard of Review

       The Fifth Amendment to the United States Constitution guarantees that “[n]o person shall

be . . . subject for the same offense to be twice put in jeopardy of life or limb.” Article I, section

9 of the Washington Constitution similarly guarantees that “[n]o person shall . . . be twice put in

jeopardy for the same offence.” Our Supreme Court has held that “‘[t]he federal and state

[double jeopardy] provisions afford the same protections and are identical in thought, substance

and purpose.’” State v. Strine, 176 Wash. 2d 742, 751, 293 P.3d 1177 (2013) (alteration in original)

(quoting State v. Ervin, 158 Wash. 2d 746, 752, 147 P.3d 567 (2006)). As an issue implicating a

constitutional right, a double jeopardy claim may be raised for the first time on appeal. Strine,
176 Wash. 2d at 751; RAP 2.5(a)(3).

       The double jeopardy clause applies in circumstances where “(1) jeopardy has previously

attached, (2) jeopardy has terminated, and (3) the defendant is in jeopardy a second time for the

same offense in fact and law.” Strine, 176 Wash. 2d at 752. Jeopardy attaches after the jury has

been selected and sworn. Id. The issue in the present case involves whether jeopardy terminated

at the conclusion of Diaz’s first trial. As relevant, jeopardy may terminate “when the court

dismisses the jury without the defendant’s consent and the dismissal is not in the interest of

justice.” Id.

       Our Supreme Court has held that “‘[a] hung jury is an unforeseeable circumstance

requiring dismissal of the jury in the interest of justice,’” id. at 753 (quoting Ervin, 158 Wash. 2d at

753), and that “‘a jury which, after a reasonable time, cannot arrive at a verdict, may be


                                                  5
No. 48821-3-II


discharged and the defendant tried again.’” Id. (quoting State v. Connors, 59 Wash. 2d 879, 883,

371 P.2d 541 (1962)). Our Supreme Court has also cautioned that if a jury is “unable to reach a

verdict after protracted and exhausting deliberations,” and is not discharged, “there exists a

significant risk that a verdict may result from pressures inherent in the situation rather than the

considered judgment of all the jurors.” State v. Jones, 97 Wash. 2d 159, 163-64, 641 P.2d 708

(1982).

          To properly discharge a deadlocked jury, “[t]he disagreement between the jurors must be

evident from the record.” Strine, 176 Wash. 2d at 753 (citation omitted). We do not engage in a

“mechanical” review of a trial court’s exercise of discretion in determining whether jury

deadlock warrants a mistrial. Strine, 176 Wash. 2d at 755. Rather, we review whether “there [was]

a factual basis for the exercise of the discretion to discharge [the] jury.” Jones, 97 Wash. 2d at 164.

Further, “‘if the jury, through its foreman, and of its own accord, acknowledges that it is

hopelessly deadlocked, there would be a factual basis for discharge if the other jurors agreed with

the foreman.’” Strine, 176 Wash. 2d at 756 (quoting Jones, 97 Wash. 2d at 164).2

          We afford “great deference” to a trial court’s decision to declare a mistrial, and we

review the decision for an abuse of discretion. Id.; State v. Fish, 99 Wash. App. 86, 91, 992 P.2d
2
  In briefing, Diaz cites to State v. Robinson, 146 Wash. App. 471, 479-80, 191 P.3d 906 (2008),
for our standard of review regarding a mistrial ordered over the defendant’s objection. Based on
Robinson, Diaz argues that the trial court: (1) acted precipitously by failing to give defense
counsel a full opportunity to explain his position, (2) failed to consider his interest in having the
trial concluded in a single proceeding, and (3) failed to consider alternatives to a mistrial.
However, Robinson establishes our standard of review with regard to “whether a State-initiated
mistrial was properly based on manifest necessity.” 146 Wash. App. at 479 (emphasis added). In
this case, the State did not seek a mistrial. Rather, the trial court declared a mistrial because the
jury was unable to reach a verdict on one count. Therefore, we follow Strine and review the trial
court’s decision to declare a mistrial for an abuse of discretion.

                                                   6
No. 48821-3-II


505 (1999). A court abuses its discretion if its decision is manifestly unreasonable or is

exercised on untenable grounds or for untenable reasons. State v. Rohrich, 149 Wash. 2d 647, 654,

71 P.3d 638 (2003). A decision is based on untenable grounds or made for untenable reasons if

it rests on facts unsupported by the record or was reached by applying the wrong legal standard.

Id. A decision is manifestly unreasonable if the court, despite applying the correct legal standard

to the supported facts, reaches an outcome that is outside the range of acceptable choices, such

that no reasonable person could arrive at that outcome. Id.

B.     Jury Deadlock and Declaration of Mistrial

       Under the principles just discussed, Diaz’s claim that the second trial placed him in

double jeopardy depends on whether jeopardy terminated at the close of his first trial. Strine,
176 Wash. 2d at 752. That, in turn, depends on whether the court in his first trial abused its

discretion by declaring a mistrial and discharging the jury. Id. at 753, 756; see also Fish, 99 Wn.

App. at 91. If the court did not abuse its discretion in doing so, then jeopardy did not terminate,

and the second trial did not place Diaz in double jeopardy.

       As a threshold matter, the State argues that Diaz should have been required to raise his

double jeopardy claim in his direct appeal from his first trial and that he is improperly attempting

to litigate matters that were subject to appellate review after his first trial. This argument fails

for a number of reasons. First, nothing in Diaz’s first trial by itself put him in double jeopardy.

Only with the second proceeding was Diaz arguably put in jeopardy twice.

       Second, whether the second trial placed Diaz in jeopardy a second time depends on

whether jeopardy terminated at the close of his first trial. Thus, in order to adjudicate the double

jeopardy claim, we must determine whether the court in the first trial properly declared a mistrial


                                                   7
No. 48821-3-II


and discharged the jury. The propriety of the mistrial, therefore, is a necessary element in

deciding the double jeopardy challenge, a matter which is properly before us. In addition, RAP

2.4(b) states that “[t]he appellate court will review a trial court order or ruling not designated in

the notice, including an appealable order, if (1) the order or ruling prejudicially affects the

decision designated in the notice.” Our Supreme Court has held that a declaration of a mistrial is

a decision that prejudicially affects the final decision in a second trial designated for appeal

because “[t]he second trial would not have occurred absent the trial court’s decision.” Adkins v.

Alum. Co. of Am., 110 Wash. 2d 128, 134, 750 P.2d 1257 (1988). For these reasons, we now turn

to whether the court properly declared a mistrial and discharged the jury.

       Diaz contends that the trial court abused its discretion and acted precipitously by

declaring a mistrial without providing Diaz’s trial counsel “a full opportunity to explain his

position.” Br. of Appellant at 9. Diaz cites State v. Robinson, 146 Wash. App. 471, 191 P.3d 906

(2008), for the proposition that the court must not act precipitately, but, as shown in footnote 2,

above, Robinson is not apt as a source of standards for this mistrial. Instead, the governing

standards are those set out in Strine and other cases discussed above.

       The record does not show that the speed with which the court acted denied defense

counsel a full opportunity to explain his position. At trial, Diaz’s counsel suggested giving the

jury an additional day to deliberate, but noted that he was “a little bit concerned that after polling

them, none of them believe they can reach a verdict in a reasonable amount of time.” VRP (Aug.

4, 2015) at 22. The court only declared a mistrial after giving defense counsel the opportunity to

argue for his position and after individually asking each juror whether there was a reasonable

probability of reaching a verdict in a reasonable amount of time and receiving the answer of “no”


                                                  8
No. 48821-3-II


from each juror. The status of the jury is evident from the record, Strine, 176 Wash. 2d at 753, and

the court’s calling a mistrial rested on a factual basis as required by Jones, 97 Wash. 2d at 164.

Diaz has not demonstrated that the trial court acted precipitously or that it deprived him of a full

opportunity to make his case.

        Diaz next asserts that the trial court abused its discretion by failing to consider Diaz’s

“‘interest in having the trial concluded in a single proceeding.’” Br. of Appellant at 10 (quoting

Robinson, 146 Wash. App. at 479-80). To the extent this criterion even applies, see footnote 2

above, Diaz does not explain how his interest in having a trial concluded in a single proceeding

should have affected the trial court’s determination that the jury was deadlocked in this case.

Further, the trial court noted on the record that on the final day of the first trial, the jurors

“seem[ed] really frustrated and tired.” VRP (Aug. 4, 2015) at 23. This observation suggests that

the trial court did attempt to balance Diaz’s interest in having his trial concluded in a single

proceeding against the risk that further deliberations would induce the jury to arrive at an

expedient verdict rather than a reasoned one. Jones, 97 Wash. 2d at 163-64. Therefore, because

the record reflects that the trial court reasonably considered Diaz’s interest in having the trial

concluded in a single proceeding, this argument fails.

        Diaz also claims that the trial court abused its discretion in declaring a mistrial because it

failed to consider alternatives to a mistrial. However, our Supreme Court has held that a trial

court is not required “to consider any other means of breaking the impasse,” in determining

whether a jury is deadlocked. Strine, 176 Wash. 2d at 755. In addition, the record in this case

suggests that the trial court did consider the alternative of instructing the jury to continue




                                                    9
No. 48821-3-II


deliberating, as both the State and defense counsel informed the court that they would be willing

to have the jury deliberate for another day. Therefore, this argument fails.

       Based on the circumstances of his first trial, Diaz has failed to demonstrate that the trial

court abused its discretion by determining that the jury was deadlocked and declaring a mistrial.

In the first trial, after hearing a day-and-a-half of testimony, the jury deliberated for over eight

hours. On August 4, 2015, the jury, on its own initiative, sent a message to the court that stated

it was deadlocked on a single count. The court asked the presiding juror if she thought the jury

could reach a verdict on the remaining count in a reasonable amount of time and the presiding

juror responded negatively. The court then asked each individual juror whether he or she

believed that the jury could reach a verdict on the remaining count in a reasonable amount of

time, and each juror responded negatively. These circumstances are similar to those described

by our Supreme Court in Strine, that “‘if the jury, through its foreman and of its own accord,

acknowledges that it is hopelessly deadlocked, there would be a factual basis for discharge if the

other jurors agree with the foreman.’” 176 Wash. 2d at 756 (alteration in original) (quoting Jones,
97 Wash. 2d at 164). Therefore, the trial court did not abuse its discretion by finding that the jury

was deadlocked in Diaz’s first trial and declaring a mistrial.

       Because that mistrial and discharge of the first jury was valid and was in the interests of

justice, jeopardy did not terminate at the close of the first trial under Strine, 176 Wash. 2d at 752.

Therefore, the second trial did not subject Diaz to double jeopardy.




                                                  10
No. 48821-3-II


                                       II. APPELLATE COSTS

        Diaz asks us to deny any appellate costs the State requests. Under RAP 14.2, if the State

decides to file a cost bill, Diaz may challenge that on the basis of inability to pay. With that

remedy available, we decline to decide this issue.

                                          CONCLUSION

        Diaz’s second trial did not subject him to double jeopardy. Therefore, we affirm his

conviction of second degree possession of stolen property.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                 11